By the Chancellor.

This practice (which has been but lately introduced) of calling for the vouchers of a party, and of putting him to the proof of them upon the trial, I perceive will lead to very great inconvenience if suffered to continue; and, therefore, it must be distinctly understood, that it cannot be allowed any longer, unless, where the objection, for the want of proof of any voucher, is made before the Commissioner, and not supplied before he makes out his report. In all such cases, proof of such vouchers, within the rule of Court, may be called for upon the trial; but in no other instance, unless for good cause shewn, and upon one month’s previous notice thereof to the party, or his agent, or attorney in fact.
Injunction dissolved.